Citation Nr: 1432321	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-43 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran disagreed with this decision in February 2009.  He perfected a timely appeal in November 2009 and requested a Travel Board hearing.  The Veteran subsequently withdrew his Travel Board hearing request in February 2012.  See 38 C.F.R. § 20.704 (2013).

In July 2012, the Board denied the Veteran's claim of service connection for tinnitus and remanded the Veteran's claim of service connection for bilateral hearing loss to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  This decision was not appealed and became final with respect to the denial of the Veteran's claim of service connection for tinnitus.  Thus, an issue with respect to tinnitus is no longer in appellate status.

Unfortunately, as is explained below in greater detail, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran contends that he incurred bilateral hearing loss during active service.  He specifically contends that an in-service decline in hearing thresholds in both ears demonstrated that he initially experienced bilateral hearing loss during service.  He also contends that post-service employment records documenting bilateral hearing loss show a continuity of symptomatology for this disability.  He finally contends that his current bilateral hearing loss is related to service.  Having reviewed the record evidence, and although any additional delay is regrettable, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

As noted in the Introduction, the Board remanded the Veteran's claim of service connection for bilateral hearing loss most recently in July 2012.  Unfortunately, it appears that not all of the development requested by the Board in the July 2012 was accomplished by the AOJ (in this case, the RO in St. Petersburg, Florida).  A review of the July 2012 remand indicates that the Board directed the AOJ to schedule the Veteran for appropriate examination to determine the nature and etiology of his bilateral hearing loss.  See Board remand dated July 27, 2012, at pp. 14-16.  As part of this examination, the Board asked that the VA clinician "provide clarifying medical opinions," including an "opinion regarding [the Veteran's] in-service hearing decline" and an "opinion regarding the effect that the Veteran's civilian employment as an aircraft mechanic and inspector might have had on his hearing loss."  Id., at pp. 15.  The Board also asked that the VA clinician examining the Veteran's bilateral hearing loss "opine as to whether it can be concluded with a reasonable degree of medical certainty that ANY PORTION of the Veteran's current hearing disability results from his in-service experiences."  Id., at pp. 15 (emphasis in original).  The Board reminded the VA clinician that, because the Veteran's service treatment records reflected an upward shift in acoustic thresholds during service, and if the VA examination results showed the presence of a bilateral hearing disability for VA purposes, he or she "MUST CONSIDER WHETHER THERE IS A MEDICALLY SOUND BASIS TO ATTRIBUTE THE POST-SERVICE FINDINGS TO THE INJURY IN SERVICE, OR WHETHER THEY ARE MORE PROPERLY ATTRIBUTABLE TO INTERCURRENT CAUSES."  Id., at pp. 16 (emphasis in original).

A review of the October 2012 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) indicates that the opinions requested by the Board in its July 2012 remand were not provided.  It is not clear from a review of the Veteran's claims file whether the AOJ asked the VA clinician to provide the requested opinions because a copy of the VA examination request form was not included in the claims file.  (The Board notes parenthetically that a VA examination request form for a different Veteran was included in the Veteran's claims file in error.  That document has been removed.)  The October 2012 VA clinician did not provide an opinion concerning the decline in the Veteran's in-service audiometric testing thresholds although this decline was noted in the report.  This clinician also did not provide an "opinion regarding the effect that the Veteran's civilian employment as an aircraft mechanic and inspector might have had on his hearing loss."  Nor did this clinician opine "whether it can be concluded with a reasonable degree of medical certainty" that any portion of the Veteran's bilateral hearing loss was attributable to active service.  This clinician finally did not opine whether there was a medically sound basis to attribute the post-service findings of bilateral hearing loss to an in-service injury or whether it was attributable to intercurrent causes such as the Veteran's acknowledged post-service occupational noise exposure.

The Board finds that judicial review is frustrated in this appeal because the AOJ did not fully comply with the Board's prior remand orders.  Again, it cannot be determined from a review of the Veteran's claims file whether the questions posed by the Board in its July 2012 remand concerning the contended etiological relationship between bilateral hearing loss and active service were included in a VA examination request form completed by AOJ personnel prior to the October 2012 VA audiology DBQ because such form was not included in the claims file.  In summary, the Board finds that, on remand, an addendum opinion to the October 2012 VA audiology DBQ should be obtained to address the questions raised by the Board in its July 2012 remand.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  It was error for the RO/AMC to re-certify this appeal to the Board in February 2013 without complying with the July 2012 remand instructions.  Given this error, another remand is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion to the October 2012 VA audiology DBQ from an examiner with appropriate expertise (preferably by the examiner who completed the October 2012 VA audiology DBQ).  The Veteran's claims file and a copy of this REMAND must be sent to this VA clinician for her review.  Based on a review of the Veteran's claims file and a copy of this REMAND, and as the Board requested in its July 2012 remand, the VA clinician is asked to provide the following opinions:

Given that the Veteran's service treatment records reflect an upward shift in acoustic thresholds during service, when the audiometer scores at separation are compared with the scores at entrance, and given that the October 2012 VA audiometric results show that the Veteran has a current bilateral hearing loss disability for VA purposes, did the Veteran's military noise exposure as an aircraft mechanic contribute in any way to cause his current bilateral hearing loss disability?  In making this assessment, the examiner should address the significance of the audiometer test results reflecting an upward shift at separation, and what effect, if any, did this upward shift have on the Veteran's current bilateral hearing disability.  In doing so, the examiner should also address whether there is a medically sound basis to attribute the Veteran's current bilateral hearing disability to his military noise exposure as an aircraft mechanic; or, whether there is a medically sound basis to attribute such disability to any post-service intercurrent causes, such as the Veteran's acknowledge civilian occupational noise exposure.

The basis for each opinion is to be fully explained with a complete discussion of the pertinent (lay and medical) evidence of record and the medical principles involved, including the use of any medical literature (if deemed warranted), which may reasonably illuminate the medical analysis in the study of this case.

2.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If the opinions requested above have not been obtained, then take necessary corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains adverse to the Veteran, then the Veteran and his representative should be furnished a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

